Memorandum by the Court. Appeal by plaintiffs (1) from judgments of the Supreme Court entered upon verdicts of no cause of action and (2) from an order of said court which denied plaintiffs’ motion to set aside the verdicts. Upon the evidence, the jury was entirely warranted in resolving against the plaintiffs the issue whether the automobile in which plaintiffs were operator and passenger, respectively, was backed from a driveway into the defendant’s school bus as the bus was proceeding on the paved portion of Sand Creek Road or whether the school bus, after being stopped on an intersecting highway for a red light, made a wide left turn onto Sand Creek Road, passed onto the right shoulder and collided there with the plaintiffs’ car. We perceive no basis to interfere with the jury’s determination of the credibility of the witness Vigars. If there was error in the court’s charge that plaintiffs lost time from work but did not lose wages it was not prejudicial, under the circumstances. Order and judgments affirmed, without costs. Gibson, P. J., Reynolds, Cooke and Greenblott, JJ., concur in memorandum by the court; Aulisi, J., not voting.